                         Case 19-27118                    Doc 7       Filed 09/25/19       Entered 09/25/19 10:46:00                    Desc Main
                                                                         Document          Page 1 of 6
  Fill in this information to identify your case:                                                             0.00
                                                                                                              0.00

                         Melissa                                        Sanchez                                0.00
                                                                                                               0.00
   Debtor 1              __________________________________________________________________
                         First Name                     Middle Name          Last Name
                                                                                                               0.00            Check if this is an amended
   Debtor 2              __________________________________________________________________
   (Spouse, if filing)   First Name                     Middle Name          Last Name                                         plan, and list below the
                                                                                                                               sections of the plan that have
   United States Bankruptcy Court for the : __NORTHERN DISTRICT OF ILLINOIS __
                                                                                                                               been changed
   Case Number ______________________________________________                                                                  ________________________
   (If known)
                                                                                                                               ________________________

Official Form 113
Chapter 13 Plan                                                                                                                                               12/17

  Part 1:            Notices
To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                           district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

 To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.


 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a                                   Included         Not Included
          partial
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set                                   Included         Not Included
          out in Section 3.4
 1.3      Nonstandard provisions, set out in Part 8                                                                                 Included         Not Included



 Part 2:             Plan Payments and Length of Plan

2.1 Debtors(s) will make regular payments to the trustee as follows:
         435.00
      $ ___________                               36 months
                                      month for _____
                                  per_______
      Insert additional lines if necessary.
      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
      payments to creditors specified in this plan.




Official Form 113                     Record # 829118                         Chapter 13 Plan                                                        Page 1
                  Case 19-27118               Doc 7       Filed 09/25/19            Entered 09/25/19 10:46:00                      Desc Main
                                                             Document               Page 2 of 6
Debtor 1   Melissa                                        Sanchez
           __________________________________________________________________                           Case Number (if known) ______________________________
           First Name                 Middle Name               Last Name


2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
           Debtor(s) will make payments pursuant to a payroll deduction order.
           Debtor(s) will make payments directly to the trustee.
           Other (specify method of payment):                                       .
2.3 Income tax refunds
    Check one.
           Debtor(s) will retain any income tax refunds received during the plan term.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
           turn over to the trustee all income tax refunds received during the plan term.

           Debtor(s) shall submit a copy of their Federal Income tax return to the Trustee each year, beginning with the
           tax return for the year in which this was filed, no later than April 20th. The Debtors shall tender to the Trustee
           the amount of any tax refund in excess of $1,200 each year, beginning the year after the plan is confirmed,
           within 7 days of receipt of the tax refund. Refunds must be received by the Trustee by June 30th of each
           year.
2.4 Additional payments.
    Check one.
           None. If “None” is checked, the rest of    2.4 need not be completed or reproduced.

                                                                                                    15,660.00
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.

 Part 3:       Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
    Check one.
           None. If “None” is checked, the rest of    3.1 need not be completed or reproduced.
           The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
           the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
           directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
           trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before
    the
           filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
           arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
           is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this

            Name of Creditor             Collateral         Current                     Amount of           Interest rate      Monthly plan Estimated total
                                                            installment                 arrearage (if       on                 payment on payments by
                                                            payment                     any)                arrearage          arrearage    trustee
           Jefferson Capital           2013 Chrysler       $            442.00          $        0.00           0.00   %      $        0.00    $            0.00
           Systems                     200 with over        Disbursed by:
                                       120,000 miles            Trustee
                                                                 Debtor(s)

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
           None. If “None” is checked, the rest of    3.2 need not be completed or reproduced.




Official Form 113        Record # 829118                               Chapter 13 Plan                                                          Page 2
                   Case 19-27118               Doc 7          Filed 09/25/19           Entered 09/25/19 10:46:00                     Desc Main
                                                                 Document              Page 3 of 6
Debtor 1    Melissa                                        Sanchez
            __________________________________________________________________                         Case Number (if known) ______________________________
            First Name                 Middle Name                  Last Name


            The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
            The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
            listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
            claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
            claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
            the secured claim will be paid in full with interest at the rate stated below.

            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part5 of this
            plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
            as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the
            proof of claim controls over any contrary amounts listed in this paragraph.

            The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property
    interest
          of the debtor(s) or the estate(s) until the earlier of:

            Name of Creditor      Estimated             Collateral     Value of     Amount of          Amount of         Interes Monthly    Estimated
                                  amount                               collateral   claims senior      secured           t       payment to total
                                  of creditor's                                     to                 claim             rate    creditor   of monthly

            CarMax Auto           $       17,147.12 2013 Buick          $ 8,825.00 $ 0.00              $      8,825.00 7.25%       $ 205.03       $     10,364.28
            Finance                                 Encore with
                                                    over 99,000
                                                    miles

3.3 Secured claims excluded from 11 U.S.C.            506.
   Check one.
           None. If “None” is checked, the rest of      3.3 need not be completed or reproduced.

3.4 Lien avoidance.
    Check one.
            None. If “None” is checked, the rest of          3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
     Check one.
            None. If “None” is checked, the rest of 3.5 need not be completed or reproduced.
  Part 4:     Treatment of Fees and Priority Claims

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in 4.5, will be paid in full without
    postpetition interest.

4.2 Trustee's fees
                                                                                                                  5.10
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ________% of plan payments; and
                                                        798.66
    during the plan term, they are estimated to total $___________.

4.3 Attorney's fees
                                                                                           4,000.00
    The balance of the fees owed to the attorney for the debtor(s) is estimated to be $___________.


4.4 Priority claims other than attorney's fees and those treated in             4.5.
    Check one.

            None. If “None” is checked, the rest of    4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
    Check one.

            None. If “None” is checked, the rest of    4.5 need not be completed or reproduced.


Official Form 113         Record # 829118                                  Chapter 13 Plan                                                        Page 3
                    Case 19-27118              Doc 7       Filed 09/25/19            Entered 09/25/19 10:46:00                    Desc Main
                                                              Document               Page 4 of 6
Debtor 1    Melissa                                        Sanchez
            __________________________________________________________________                         Case Number (if known) ______________________________
             First Name                Middle Name              Last Name



  Part 5:        Treatment of Nonpriority Unsecured Claims


5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

            The sum of $___________.

               5
            _______%                                                                3,148.12
                     of the total amount of these claims, an estimated payment of $_________.

            The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                                                                                                                                    0.00
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $______________.
        Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
            None. If “None” is checked, the rest of   5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.
            None. If “None” is checked, the rest of   5.3 need not be completed or reproduced.

  Part 6:        Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts

            None. If “None” is checked, the rest of   6.1 need not be completed or reproduced.

         Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
         to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments
    disbursed
             Name of Creditor                 Description of                Current                Amount of       Treatment of             Estimated
                                              leased                        installment            arrearage       arrearage                total
                                              property or                   payment                to              (Refer to other plan     payments by
            Sid Malladi                       5835 Corey Lane 2BR           $             850.00   $                                         $           0.00
                                              Oak Forest, IL 60452          Disbursed by:
                                                                                Trustee
                                                                                 Debtor(s)

  Part 7:        Vesting of Property of the Estate


7.1 Property of the estate will vest in the debtor(s) upon
    Check the applicable box:

            plan confirmation.
            entry of discharge.


  Part 8:        Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.




Official Form 113         Record # 829118                              Chapter 13 Plan                                                        Page 4
                   Case 19-27118             Doc 7      Filed 09/25/19           Entered 09/25/19 10:46:00                    Desc Main
                                                           Document              Page 5 of 6
Debtor 1    Melissa                                        Sanchez
            __________________________________________________________________                   Case Number (if known) ______________________________
            First Name               Middle Name              Last Name


Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.



   Trustee shall not pay any claim filed by Jefferson Capital System secured by a 2013 Chrysler 200. Debtor is the
   sole obligor on the loan, however the debt is paid by her estranged spouse who possesses and uses the car.

   Trustee will be the disbursing agent for pre-confirmation adequate protection payments of $96.75 to CarMax Auto
   Finance.



  Part 9:      Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if


             /s/ Melissa Sanchez
                           Melissa Sanchez


             Date: 09/16/2019


            /s/ John Madison Sadler
     ________________________________________                             Date: 09/19/2019
     Signature of Attorney for Debtor


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113        Record # 829118                             Chapter 13 Plan                                                      Page 5
                   Case 19-27118             Doc 7      Filed 09/25/19               Entered 09/25/19 10:46:00              Desc Main
                                                           Document                  Page 6 of 6
 Debtor 1   Melissa                                        Sanchez
            __________________________________________________________________                  Case Number (if known) ______________________________
            First Name               Middle Name              Last Name



Exhibit: Total Amount of Estimated Trustee Payments
      The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
      out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                            $                0.00

b.   Modified secured claims (Part 3, Section 3.2 total)                                                    $          10,364.28

c.   Secured claims excluded from 11 U.S.C.        506 (Part 3, Section 3.3 total)                          $                0.00

d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                     $                0.00

e.   Fees and priority claims (Part 4 total)                                                                $           4,798.66

f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                              $           3,148.12

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                          $                0.00

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                     $                0.00

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 to                   $                0.00

j.   Nonstandard payments (Part 8, total)                                                                   $                0.00


     Total of lines a through j                                                                             $          18,311.06




Official Form 113        Record # 829118                             Chapter 13 Plan                                                     Page 6
